Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

GEOKINETICS INC.

Dated as of September 8, 2006

 

 

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

Page

 

 

 

ARTICLE I -

DEFINITIONS

1

1.1

Definitions

1

1.2

Other Definitional and Interpretive Matters

4

 

 

 

ARTICLE II -

REGISTRATION RIGHTS

4

2.1

Demand Registration

4

2.2

Piggyback Registrations

8

2.3

Transfer of Registration Rights

9

2.4

Holdback Agreement

10

2.5

Registration Procedures

10

2.6

Suspension of Dispositions

14

2.7

Registration Expenses

14

2.8

Indemnification

15

2.9

Current Public Information

18

2.10

No Inconsistent Agreements

19

 

 

 

ARTICLE III -

TERMINATION

19

3.1

Termination

19

 

 

 

ARTICLE IV -

MISCELLANEOUS

19

4.1

Notices

19

4.2

Governing Law

20

4.3

Jurisdiction

21

4.4

Successors and Assigns

21

4.5

Duplicate Originals

21

4.6

Severability

21

4.7

No Waivers; Amendments

21

4.8

Negotiated Agreement

21

 

i


--------------------------------------------------------------------------------


REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) dated September 8, 2006,
is among Geokinetics Inc., a Delaware corporation (including its successors, the
“Company”), Avista Capital Partners, L.P., a Delaware limited partnership,
Avista Capital Partners (Offshore), L.P.  (together with Avista Capital
Partners, L.P., the “Avista Holders”) and Levant America S.A., a Liberian
corporation (collectively, with the Avista Holders, the “Security Holders”).

RECITALS

WHEREAS, the Company and the Security Holders are parties to the Securities
Purchase Agreement of even date herewith (the “Purchase Agreement”);

WHEREAS, under the Securities Purchase Agreement, the Security Holders will
purchase shares of Series B Senior Convertible Preferred Stock, par value $10.00
per share (the “Preferred Stock”), of the Company; and

WHEREAS, the Preferred Stock is convertible into shares of the Company’s Common
Stock, par value $0.01 per share (the “Common Stock”).

WHEREAS, in order to induce the Security Holders to enter into the Purchase
Agreement, and to purchase the Preferred Stock, the parties desire to grant to
the Security Holders certain rights as provided herein.

NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements hereinafter contained and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

ARTICLE I - DEFINITIONS

1.1                                 Definitions.

(a)                                  For purposes of this Agreement, defined
terms used herein which are not otherwise defined herein shall have the same
respective meanings as such terms have in the Purchase Agreement, and in
addition, the following terms shall have the meanings specified in this Section
1.1.

“Affiliate” means, with respect to any Person, any Person who, directly or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with any Person.


--------------------------------------------------------------------------------




“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks are authorized or required to close under the laws of the
United States or the State of New York.

“Common Stock Equivalents” means, without duplication with any other Common
Stock or Common Stock Equivalents, any rights, warrants, options, convertible
securities or indebtedness, exchangeable securities or indebtedness, or other
rights, exercisable for or convertible or exchangeable into, directly or
indirectly, Common Stock of the Company and securities convertible or
exchangeable into Common Stock of the Company, whether at the time of issuance
or upon the passage of time or the occurrence of any future event.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar federal statute, and the rules and regulations promulgated by the SEC
thereunder.

“Excluded Registration” means a registration under the Securities Act of (i)
securities registered on Form S-8 or any similar successor form and (ii)
securities registered to effect the acquisition of or combination with another
Person.

“Holder” means (i) a Security Holders listed on the signature page hereof and
(ii) any direct or indirect transferee of any such Security Holder, including
any Security Holder that receives shares of Common Stock upon a distribution or
liquidation of a Holder, who has been assigned the rights of the transferor
Holder under this Agreement in accordance with Section 2.3.

“Person” or “person” means any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust,
unincorporated organization or government or other agency or political
subdivision thereof.

“register,” “registered” and “registration” refer to a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act, and the declaration or ordering of the effectiveness of such registration
statement.

“Registrable Shares” means, at any time, the Common Stock (acquired upon
conversion of Preferred Stock of the Company) and Preferred Stock of the Company
owned by the Holders, whether owned on the date hereof or acquired hereafter;
provided, however, to the extent any determination of the number or percentage
of Registrable Shares is made under the terms of this Agreement, all Preferred
Stock shall be included with all Common Stock on as converted basis for the
purpose of any such determination; provided, further, that Registrable Shares
shall not include any shares (i) the sale of which has been registered pursuant
to the Securities Act and which shares have been sold

2


--------------------------------------------------------------------------------




pursuant to such registration or (ii) which have been sold pursuant to Rule 144
under the Securities Act.

“Required Holders” means Holders who then own beneficially more than 50% of the
aggregate number of shares of Registrable Shares subject to this Agreement.

“SEC” means the Securities and Exchange Commission or any other federal agency
at the time administering the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended, or any similar
Federal statute, and the rules and regulations promulgated by the SEC
thereunder.

“Subsidiary” means any entity with respect to which a specified Person (or a
Subsidiary thereof) owns or has the power to vote 50% or more of the equity
interests in such entity, having general voting power to participate in the
election of the governing body of such entity.

(b)                                 For purposes of this Agreement, the
following terms have the meanings set forth in the sections indicated:

Term

 

Section

 

 

 

Advice

 

2.6

Agreement

 

Introductory Paragraph

Avista Holders

 

Recitals

Common Stock

 

Recitals

Company

 

Introductory Paragraph

Company Shelf

 

2.1(i)

Company Shelf Shares

 

2.1(i)

Demand Registration

 

2.1(a)

Demand Request

 

2.1(a)

Inspectors

 

2.5(j)

Material Adverse Effect

 

2.1(e)

NASD

 

2.5(l)

Preferred Stock

 

Recitals

Purchase Agreement

 

Recitals

Records

 

2.5(j)

Registration Expenses

 

2.7

Requesting Holders

 

2.1(a)

Required Filing Date

 

2.1(b)

Security Holders

 

Introductory Paragraph

Seller Affiliates

 

2.8(a)

Shelf Offering

 

2.1(f)

Suspension Notice

 

2.6

Underwritten Offering

 

2.1(d)

 

3


--------------------------------------------------------------------------------




1.2                                 Other Definitional and Interpretive
Matters.  Unless otherwise expressly provided or the context otherwise requires,
for purposes of this Agreement the following rules of interpretation apply.

(a)                                  When calculating the period of time before
which, within which or following which any act is to be done or step taken
pursuant to this Agreement, the date that is the reference date in calculating
such period is excluded.  If the last day of such period is a non-Business Day,
the period in question ends on the next succeeding Business Day.

(b)                                 Any reference in this Agreement to $ means
U.S. dollars.

(c)                                  The Schedules to this Agreement are hereby
incorporated and made a part hereof as if set forth in full in this Agreement
and are an integral part of this Agreement.  Any capitalized terms used in any
Schedule but not otherwise defined therein are defined as set forth in this
Agreement.

(d)                                 Any reference in this Agreement to gender
includes all genders, and words imparting the singular number also include the
plural and vice versa.

(e)                                  The provision of a Table of Contents, the
division of this Agreement into Articles, Sections and other subdivisions and
the insertion of headings are for convenience of reference only and do not
affect, and should not be utilized in, the construction or interpretation of
this Agreement.

(f)                                    All references in this Agreement to any
“Article,” “Section,” or “Schedule” are to the corresponding Article, Section,
Schedule or Exhibit of this Agreement.

(g)                                 The words “herein,” “hereinafter,” “hereof,”
and “hereunder” refer to this Agreement as a whole and not merely to a
subdivision in which such words appear unless the context otherwise requires.

(h)                                 The word “including” or any variation
thereof means “including, but not limited to,” and does not limit any general
statement that it follows to the specific or similar items or matters
immediately following it.

ARTICLE II - REGISTRATION RIGHTS

2.1                                 Demand Registration.

(a)                                  At any time after the Closing Date, any
Avista Holder may request, in writing (a “Demand Request”), that the Company
effect the registration under the Securities Act of all or part of its or their
Registrable Shares

4


--------------------------------------------------------------------------------




(a “Demand Registration”).  Notwithstanding the foregoing, no Demand Request
will be effective hereunder unless the Registrable Shares proposed to be sold by
the Avista Holders requesting the Demand Registration (the “Requesting Holders,”
which term shall include parties deemed “Requesting Holders” pursuant to
Section 2.1(f) hereof) represent, in the aggregate, more than 25% of the total
number of Registrable Shares held by all Avista Holders.

(b)                                 Each Demand Request shall specify the number
of Registrable Shares proposed to be sold and the intended method of disposition
of the Registrable Shares (including an Underwritten Offering pursuant to
Section 2.1(d) or a Shelf Registration pursuant to Section 2.1(f)).  Subject to
Section 2.1(h), the Company shall file the Demand Registration within 90 days
after receiving a Demand Request (the “Required Filing Date”) and shall use all
commercially reasonable efforts to cause the same to be declared effective by
the SEC as promptly as practicable after such filing; provided, however, that
the Company need effect only three (3) Demand Registrations pursuant to Demand
Requests made by Avista Holders of Registrable Shares pursuant to Section
2.1(a); provided, further, that if any Registrable Shares requested to be
registered pursuant to a Demand Request are excluded from the applicable Demand
Registration pursuant to Section 2.1(e) below, the Avista Holders shall have the
right, with respect to each such exclusion, to request one additional Demand
Registration.

(c)                                  A registration will not count as a Demand
Registration until it has become effective (unless the Requesting Holders
withdraw all their Registrable Shares and the Company has performed its
obligations hereunder in all material respects, in which case such demand will
count as a Demand Registration unless the Requesting Holders pay all
Registration Expenses, as hereinafter defined, in connection with such withdrawn
registration); provided, however, that if, after it has become effective, an
offering of Registrable Shares pursuant to a registration is interfered with by
any stop order, injunction or other order or requirement of the SEC or other
governmental agency or court, such registration will be deemed not to have been
effected and will not count as a Demand Registration.

(d)                                 The Requesting Holders may provide in the
Demand Request that the offering of Registrable Shares pursuant to a Demand
Registration shall be in the form of a “firm commitment” underwritten offering
(an “Underwritten Offering”).  The Requesting Holders of a majority of the
Registrable Shares to be registered in a Demand Registration shall select the
investment banking firm or firms to manage the Underwritten Offering, provided
that such selection shall be subject to the consent of the Company, which
consent shall not be unreasonably withheld.  No Person may participate in any
registration pursuant to Section 2.1(a) unless such Person (i) agrees to sell
such Person’s Registrable Shares on the basis provided in any underwriting
arrangements described above and (ii) completes and executes all questionnaires,
powers of

5


--------------------------------------------------------------------------------




attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements; provided, however,
that no such Person shall be required to make any representations or warranties
in connection with any such registration other than representations and
warranties as to (A) such Person’s ownership of his or its Registrable Shares to
be transferred free and clear of all liens, claims and encumbrances, (B) such
Person’s power and authority to effect such transfer and (C) such matters
pertaining to compliance with securities laws as may be reasonably requested;
provided, further, however, that the obligation of such Person to indemnify
pursuant to any such underwriting arrangements shall be several, not joint and
several, among such Persons selling Registrable Shares, and the liability of
each such Person will be in proportion thereto, and provided, further, that such
liability will be limited to the net amount received by such Person from the
sale of his or its Registrable Shares pursuant to such registration.

(e)                                  No securities to be sold for the account of
any Person (including the Company) other than a Requesting Holder shall be
included in a Demand Registration for an Underwritten Offering unless the
managing underwriter or underwriters shall advise the Company or the Requesting
Holders in writing that the inclusion of such securities will not materially and
adversely affect the price or success of the Underwritten Offering (a “Material
Adverse Effect”).  Furthermore, in the event the managing underwriter or
underwriters shall advise the Company or the Requesting Holders that even after
exclusion of all securities of other Persons pursuant to the immediately
preceding sentence, the amount of Registrable Shares proposed to be included in
such Demand Registration by Requesting Holders is sufficiently large to cause a
Material Adverse Effect, the Registrable Shares of the Requesting Holders to be
included in such Demand Registration shall equal the number of shares which the
Company is so advised can be sold in such offering without a Material Adverse
Effect and such shares shall be allocated pro rata among the Requesting Holders
on the basis of the number of Registrable Shares requested to be included in
such registration by each such Requesting Holder.

(f)                                    The Requesting Holders may provide in the
Demand Request that the offering of Registrable Shares pursuant to a Demand
Registration shall be in the form of a “shelf offering” under the Securities Act
to be made on a continuous basis pursuant to Rule 415 (a “Shelf Offering”).  The
Shelf Offering shall be on Form S-1 (or on Form S-3, if the Company is eligible
to utilize such Form to register its shares).  Subject to the terms of this
Agreement, the Company shall use its best efforts to cause the Shelf Offering to
be declared effective under the Securities Act as promptly as possible after the
filing thereof and shall use its best efforts to keep such Shelf Offering
continuously effective under the Securities Act until all Registrable Securities
covered by such Shelf Offering have been sold or may be sold without volume
restrictions pursuant to Rule 144(k) as determined by the counsel to the Company
pursuant to a written opinion letter to

6


--------------------------------------------------------------------------------




such effect, addressed and acceptable to the Company’s transfer agent and the
affected Avista Holders.

(g)                                 Upon receipt of any Demand Request, the
Company shall promptly (but in any event within 10 days) give written notice of
such proposed Demand Registration to all other Avista Holders, who shall have
the right, exercisable by written notice to the Company within 20 days of their
receipt of the Company’s notice, to elect to include in such Demand Registration
such portion of their Registrable Shares as they may request.  All Avista
Holders requesting to have their Registrable Shares included in a Demand
Registration in accordance with the preceding sentence shall be deemed to be
“Requesting Holders” for purposes of this Section 2.1(g).

(h)                                 The Company may defer the filing (but not
the preparation) of a registration statement required by Section 2.1(a) until a
date not later than 90 days after the Required Filing Date (or, if longer, 90
days after the effective date of the registration statement contemplated by
clause (ii) below) if (i) at the time the Company receives the Demand Request,
the Company or any of its Subsidiaries are engaged in confidential negotiations
or other confidential business activities, disclosure of which would be required
in such registration statement (but would not be required if such registration
statement were not filed), and the Board of Directors of the Company determines
in good faith that such disclosure would be materially detrimental to the
Company and its stockholders or (ii) prior to receiving the Demand Request, the
Board of Directors had determined to effect a registered underwritten public
offering of the Company’s securities for the Company’s account and the Company
had taken substantial steps (including, but not limited to, selecting a managing
underwriter for such offering) and is proceeding with reasonable diligence to
effect such offering.  A deferral of the filing of a registration statement
pursuant to this Section 2.1(h) shall be lifted, and the requested registration
statement shall be filed forthwith, if, in the case of a deferral pursuant to
clause (i) of the preceding sentence, the negotiations or other activities are
disclosed or terminated, or, in the case of a deferral pursuant to clause (ii)
of the preceding sentence, the proposed registration for the Company’s account
is abandoned.  In order to defer the filing of a registration statement pursuant
to this Section 2.1(h), the Company shall promptly (but in any event within ten
days), upon determining to seek such deferral, deliver to each Requesting Holder
a certificate signed by an executive officer of the Company stating that the
Company is deferring such filing pursuant to this Section 2.1(h) and a general
statement of the reason for such deferral and an approximation of the
anticipated delay.  Within 20 days after receiving such certificate, the holders
of a majority of the Registrable Shares held by the Requesting Holders and for
which registration was previously requested may withdraw such Demand Request by
giving notice to the Company; if withdrawn, the Demand Request shall be deemed
not to have been made for all purposes of this Agreement.  The Company may defer
the filing of a particular registration statement pursuant to this Section
2.1(h) only once.

7


--------------------------------------------------------------------------------




(i)                                     In lieu of any of the three Demand
Registrations and if the Company has established a “shelf offering” of newly
issued shares of Common Stock (the “Company Shelf Shares”) under the Securities
Act to be made on a continuous basis pursuant to Rule 415 on Form S-3 (the
“Company Shelf”), the Avista Holders may issue a Demand Request for the Company
to sell Company Shelf Shares and use the proceeds from such sales to purchase
the Registrable Shares held by the Requesting Holders (the “Shelf Funded
Repurchase”) at a price (determined on a fully diluted basis) equal to the price
at which the Company Shelf Shares were sold less any underwriting discounts and
commissions.  Subject to the terms of this Agreement, the Company shall use its
best efforts to keep such Company Shelf continuously effective under the
Securities Act until all Registrable Securities included in the applicable
Demand Request have been purchased by the Company or may be sold without volume
restrictions pursuant to Rule 144(k) as determined by the counsel to the Company
pursuant to a written opinion letter to such effect, addressed and acceptable to
the Company’s transfer agent and the affected Avista Holders.  The Company will
not be responsible for any fees or expenses incurred by the Avista Holders in
connection with the Shelf Funded Repurchase other than as provided in Section
2.7 hereto.

2.2                                 Piggyback Registrations.

(a)                                  Each time the Company proposes to register
any of its equity securities (other than pursuant to an Excluded Registration)
under the Securities Act for sale to the public (whether for the account of the
Company or the account of any Security Holders of the Company) and the form of
registration statement to be used permits the registration of Registrable
Shares, the Company shall give prompt written notice to each Holder of
Registrable Shares (which notice shall be given not less than 30 days prior to
the effective date of the Company’s registration statement), which notice shall
offer each such Holder the opportunity to include any or all of its or his
Registrable Shares in such registration statement, subject to the limitations
contained in Section 2.2(b) hereof.  Each Holder who desires to have its or his
Registrable Shares included in such registration statement shall so advise the
Company in writing (stating the number of shares desired to be registered)
within 20 days after the date of such notice from the Company.  Any Holder shall
have the right to withdraw such Holder’s request for inclusion of such Holder’s
Registrable Shares in any registration statement pursuant to this Section 2.2(a)
by giving written notice to the Company of such withdrawal.  Subject to Section
2.2(b) below, the Company shall include in such registration statement all such
Registrable Shares so requested to be included therein; provided, however, that
the Company may at any time withdraw or cease proceeding with any such
registration if it shall at the same time withdraw or cease proceeding with the
registration of all other equity securities originally proposed to be
registered.

8


--------------------------------------------------------------------------------




(b)                                 If the managing underwriter advises the
Company that the inclusion of Registrable Shares requested to be included in the
registration statement would cause a Material Adverse Effect, the Company will
be obligated to include in the registration statement, as to each Requesting
Holder, only a portion of the shares such Holder has requested be registered
equal to the product of: (i) the ratio which such Holder’s requested shares
bears to the total number of shares requested to be included in such
registration statement by all Persons (including Requesting Holders) who have
requested (pursuant to contractual registration rights) that their shares be
included in such registration statement; and (ii) the maximum number of shares
that the managing underwriter advises may be sold in an offering covered by the
registration statement without a Material Adverse Effect.  If as a result of the
provisions of this Section 2.2(b) any Holder shall not be entitled to include
all Registrable Shares in a registration that such Holder has requested to be so
included, such Holder may withdraw such Holder’s request to include Registrable
Shares in such registration statement.  No Person may participate in any
registration statement hereunder unless such Person (i) agrees to sell such
person’s Registrable Shares on the basis provided in any underwriting
arrangements approved by the Company and (ii) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents, each in customary form, reasonably required under the terms of
such underwriting arrangements; provided, however, that no such Person shall be
required to make any representations or warranties in connection with any such
registration other than representations and warranties as to (A) such Person’s
ownership of his or its Registrable Shares to be sold or transferred free and
clear of all liens, claims and encumbrances, (B) such Person’s power and
authority to effect such transfer and (C) such matters pertaining to compliance
with securities laws as may be reasonably requested; provided, further, however,
that the obligation of such Person to indemnify pursuant to any such
underwriting arrangements shall be several, not joint and several, among such
Persons selling Registrable Shares, and the liability of each such Person will
be in proportion to, and provided, further, that such liability will be limited,
to the net amount received by such Person from the sale of his or its
Registrable Shares pursuant to such registration.

2.3                                 Transfer of Registration Rights.  The rights
of each Holder under this Agreement may be assigned to a transferee or assignee
of at least 50,000 shares (on a fully basis as adjusted for stock splits, stock
dividends, recapitalizations and the like) of a Holder’s Registrable Shares not
sold to the public; provided, however, that the Company is given: (a) written
notice by such Holder at or within a reasonable time after said transfer,
stating the name and address of such transferee or assignee and identifying the
securities with respect to which such registration rights are being transferred
or assigned; and (b) a joinder agreement, in a form reasonably satisfactory to
the Company, executed by such assignee pursuant to which such assignee agrees to
be bound by the terms of this Agreement.  Notwithstanding the foregoing, any
Holder may transfer rights to a transferee of fewer than 50,000 shares (on a
fully basis as adjusted for stock

9


--------------------------------------------------------------------------------




splits, stock dividends, recapitalizations and the like) of a Holder’s
Registrable Shares if such transferee is (a) any affiliate, control person,
controlled person, partner or retired partner of any Holder or (b) any family
member or trust for the benefit of any individual Holder.

2.4                                 Holdback Agreement.  Unless the managing
underwriter otherwise agrees, each of the Company and the Holders agrees (and
the Company agrees, in connection with any underwritten registration, to use its
commercially reasonable efforts to cause its Affiliates to agree) not to effect
any public sale or private offer or distribution of any Common Stock or Common
Stock Equivalents during the ten Business Days prior to the effectiveness under
the Securities Act of any underwritten registration and during such time period
after the effectiveness under the Securities Act of any underwritten
registration (not to exceed 90 days) as the Company and the managing underwriter
may agree.  Notwithstanding the foregoing, this Section 2.4 shall not apply
unless all then officers and directors of the Company and each holder of
securities representing 1% or more of the outstanding securities of the Company
enter into similar agreements.  Any discretionary waiver or termination of the
requirements under the foregoing provisions made by the managing underwriter
shall apply to each seller of Registrable Shares on a pro rata basis in
accordance with the number of Registrable Shares held by each seller.

2.5                                 Registration Procedures.  Whenever any
Holder has requested that any Registrable Shares be registered pursuant to this
Agreement, the Company will use its commercially reasonable efforts to effect
the registration and the sale of such Registrable Shares in accordance with the
intended method of disposition thereof, and pursuant thereto the Company will as
expeditiously as possible:

(a)                                  prepare and file with the SEC a
registration statement on any appropriate form under the Securities Act with
respect to such Registrable Shares and use its commercially reasonable efforts
to cause such registration statement to become effective;

(b)                                 prepare and file with the SEC such
amendments, post-effective amendments and supplements to such registration
statement and the prospectus used in connection therewith as may be necessary to
keep such registration statement effective until all of the shares subject to
such offering have been sold (or such lesser period as is necessary for the
underwriters in an Underwritten Offering to sell unsold allotments) and comply
with the provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement during such period in
accordance with the intended methods of disposition by the sellers thereof set
forth in such registration statement;

(c)                                  furnish to each seller of Registrable
Shares and the underwriters of the securities being registered such number of
copies of such registration statement, each amendment and supplement thereto,
the prospectus

10


--------------------------------------------------------------------------------




included in such registration statement (including each preliminary prospectus),
any documents incorporated by reference therein and such other documents as such
seller or underwriters may reasonably request in order to facilitate the
disposition of the Registrable Shares owned by such seller or the sale of such
securities by such underwriters (it being understood that, subject to Section
2.6 and the requirements of the Securities Act and applicable state securities
laws, the Company consents to the use of the prospectus and any amendment or
supplement thereto by each seller and the underwriters in connection with the
offering and sale of the Registrable Shares covered by the registration
statement of which such prospectus, amendment or supplement is a part);

(d)                                 use its commercially reasonable efforts to
register or qualify the Registrable Shares under the other securities or blue
sky laws of the jurisdictions as the managing underwriter reasonably requests
(or, in the event the registration statement does not relate to an Underwritten
Offering, as the holders of a majority of the Registrable Shares may reasonably
request); use its commercially reasonable efforts to keep each such registration
or qualification (or exemption therefrom) effective during the period in which
the registration statement is required to be kept effective; and do any and all
other acts and things which may be reasonably necessary or advisable to enable
each seller to consummate the disposition of the Registrable Shares owned by
such seller in such jurisdictions (provided, however, that the Company will not
be required to (i) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this subparagraph or (ii)
consent to general service of process in any such jurisdiction);

(e)                                  promptly notify each seller and each
underwriter and if requested by any such Person, confirm such notice in writing
(i) when a prospectus or any prospectus supplement or post-effective amendment
has been filed and, with respect to a registration statement or any
post-effective amendment, when the same has become effective, (ii) of the
issuance by any state securities or other regulatory authority of any order
suspending the qualification or exemption from qualification of any of the
Registrable Shares under state securities or “blue sky” laws or the initiation
of any proceedings for that purpose and (iii) of the happening of any event
which makes any statement made in a registration statement or related prospectus
untrue or which requires the making of any changes in such registration
statement, prospectus or documents so that they will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading, and,
as promptly as practicable thereafter, prepare and file with the SEC and furnish
a supplement or amendment to such prospectus so that, as thereafter deliverable
to the purchasers of such Registrable Shares, such prospectus will not contain
any untrue statement of a material fact or omit a material fact necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading;

11


--------------------------------------------------------------------------------




(f)                                    make generally available to the Company’s
Security Holders an earnings statement satisfying the provisions of Section
11(a) of the Securities Act no later than 30 days after the end of the 12 month
period beginning with the first day of the Company’s first fiscal quarter
commencing after the effective date of a registration statement, which earnings
statement shall cover said 12 month period, and which requirement will be deemed
to be satisfied if the Company timely files complete and accurate information on
Forms 10-Q, 10-K and 8-K under the Exchange Act and otherwise complies with Rule
158 under the Securities Act;

(g)                                 if requested by the managing underwriter or
any seller promptly incorporate in a prospectus supplement or post-effective
amendment such information as the managing underwriter or any seller reasonably
requests to be included therein, including, without limitation, with respect to
the Registrable Shares being sold by such seller, the purchase price being paid
therefor by the underwriters and with respect to any other terms of the
Underwritten Offering of the Registrable Shares to be sold in such offering, and
promptly make all required filings of such prospectus supplement or
post-effective amendment;

(h)                                 as promptly as practicable after filing with
the SEC of any document which is incorporated by reference into a registration
statement (in the form in which it was incorporated), deliver a copy of each
such document to each seller;

(i)                                     cooperate with the sellers and the
managing underwriter to facilitate the timely preparation and delivery of
certificates (which shall not bear any restrictive legends unless required under
applicable law) representing securities sold under any registration statement,
and enable such securities to be in such denominations and registered in such
names as the managing underwriter or such sellers may request and keep available
and make available to the Company’s transfer agent prior to the effectiveness of
such registration statement a supply of such certificates;

(j)                                     promptly make available for inspection
by any seller, any underwriter participating in any disposition pursuant to any
registration statement, and any attorney, accountant or other agent or
representative retained by any such seller or underwriter (collectively, the
“Inspectors”), all financial and other records, pertinent corporate documents
and properties of the Company (collectively, the “Records”), as shall be
reasonably necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s officers, directors and employees to
supply all information requested by any such Inspector in connection with such
registration statement; provided, however, that, unless the disclosure of such
Records is necessary to avoid or correct a misstatement or omission in the
registration statement or the release of such Records is ordered pursuant to a
subpoena or other order from a court of competent jurisdiction, the Company
shall not be required to provide any information under this

12


--------------------------------------------------------------------------------




subparagraph (j) if (i) the Company believes, after consultation with counsel
for the Company, that to do so would cause the Company to forfeit an
attorney-client privilege that was applicable to such information or (ii) if
either (A) the Company has requested and been granted from the SEC confidential
treatment of such information contained in any filing with the SEC or documents
provided supplementally or otherwise or (B) the Company reasonably determines in
good faith that such Records are confidential and so notifies the Inspectors in
writing unless prior to furnishing any such information with respect to (i) or
(ii) such Holder of Registrable Shares requesting such information agrees to
enter into a confidentiality agreement in customary form and subject to
customary exceptions; and provided, further, that each Holder of Registrable
Shares agrees that it will, upon learning that disclosure of such Records is
sought in a court of competent jurisdiction, give notice to the Company and
allow the Company, at its expense, to undertake appropriate action and to
prevent disclosure of the Records deemed confidential;

(k)                                  furnish to each seller and underwriter a
signed counterpart of (i) an opinion or opinions of counsel to the Company and
(ii) a comfort letter or comfort letters from the Company’s independent public
accountants, each in customary form and covering such matters of the type
customarily covered by opinions or comfort letters, as the case may be, as the
sellers or managing underwriter reasonably requests;

(l)                                     cause the Registrable Shares included in
any registration statement to be (i) listed on each securities exchange, if any,
on which similar securities issued by the Company are then listed or (ii)
authorized to be quoted and/or listed (to the extent applicable) on the National
Association of Securities Dealers, Inc. (“NASD”).  Automated Quotation System or
the Nasdaq National Market if the Registrable Shares so qualify;

(m)                               provide a transfer agent and registrar for all
Registrable Shares registered hereunder and provide a CUSIP number for the
Registrable Shares included in any registration statement not later than the
effective date of such registration statement;

(n)                                 cooperate with each seller and each
underwriter participating in the disposition of such Registrable Shares and
their respective counsel in connection with any filings required to be made with
the NASD;

(o)                                 during the period when the prospectus is
required to be delivered under the Securities Act, promptly file all documents
required to be filed with the SEC pursuant to Sections 13(a), 13(c), 14 or 15(d)
of the Exchange Act;

(p)                                 notify each seller of Registrable Shares
promptly of any request by the SEC for the amending or supplementing of such
registration statement or prospectus or for additional information;

13


--------------------------------------------------------------------------------




(q)                                 prepare and file with the SEC promptly any
amendments or supplements to such registration statement or prospectus which, in
the opinion of counsel for the Company or the managing underwriter, is required
in connection with the distribution of the Registrable Shares;

(r)                                    enter into such agreements (including
underwriting agreements in the managing underwriter’s customary form) as are
customary in connection with an underwritten registration; and

(s)                                  advise each seller of such Registrable
Shares, promptly after it shall receive notice or obtain knowledge thereof, of
the issuance of any stop order by the SEC suspending the effectiveness of such
registration statement or the initiation or threatening of any proceeding for
such purpose and promptly use its best efforts to prevent the issuance of any
stop order or to obtain its withdrawal at the earliest possible moment if such
stop order should be issued.

2.6                                 Suspension of Dispositions.  Each Holder
agrees by acquisition of any Registrable Shares that, upon receipt of any notice
(a “Suspension Notice”) from the Company of the happening of any event of the
kind described in Section 2.5(e)(iii) such Holder will forthwith discontinue
disposition of Registrable Shares until such Holder’s receipt of the copies of
the supplemented or amended prospectus, or until it is advised in writing (the
“Advice”) by the Company that the use of the prospectus may be resumed, and has
received copies of any additional or supplemental filings which are incorporated
by reference in the prospectus, and, if so directed by the Company, such Holder
will deliver to the Company all copies, other than permanent file copies then in
such Holder’s possession, of the prospectus covering such Registrable Shares
current at the time of receipt of such notice.  In the event the Company shall
give any such notice, the time period regarding the effectiveness of
registration statements set forth in Section 2.5(b) hereof shall be extended by
the number of days during the period from and including the date of the giving
of the Suspension Notice to and including the date when each seller of
Registrable Shares covered by such registration statement shall have received
the copies of the supplemented or amended prospectus or the Advice.  The Company
shall use its commercially reasonable efforts and take such actions as are
reasonably necessary to render the Advice as promptly as practicable.

2.7                                 Registration Expenses.  All expenses
incident to the Company’s performance of or compliance with this Article II
including, without limitation, all registration and filing fees, all fees and
expenses associated with filings required to be made with the NASD (including,
if applicable, the fees and expenses of any “qualified independent underwriter”
as such term is defined in Schedule E of the By-Laws of the NASD, and of its
counsel), as may be required by the rules and regulations of the NASD, fees and
expenses of compliance with securities or “blue sky” laws (including reasonable
fees and disbursements of counsel in connection with “blue sky” qualifications
of the Registrable Shares), rating

14


--------------------------------------------------------------------------------




agency fees, printing expenses (including expenses of printing certificates for
the Registrable Shares in a form eligible for deposit with Depository Trust
Company and of printing prospectuses if the printing of prospectuses is
requested by a holder of Registrable Shares), messenger and delivery expenses,
the Company’s internal expenses (including without limitation all salaries and
expenses of its officers and employees performing legal or accounting duties),
the fees and expenses incurred in connection with any listing of the Registrable
Shares, fees and expenses of counsel for the Company and its independent
certified public accountants (including the expenses of any special audit or
“cold comfort” letters required by or incident to such performance), securities
acts liability insurance (if the Company elects to obtain such insurance), the
fees and expenses of any special experts retained by the Company in connection
with such registration, and the fees and expenses of other persons retained by
the Company and reasonable fees and expenses of one firm of counsel for the
sellers (which shall be selected by the holders of a majority of the Registrable
Shares being included in any particular registration statement) (all such
expenses being herein called “Registration Expenses”) will be borne by the
Company whether or not any registration statement becomes effective; provided,
however, that in no event shall Registration Expenses include any underwriting
discounts, commissions or fees attributable to the sale of the Registrable
Shares or any counsel (except as provided above), accountants or other persons
retained or employed by the Holders.

2.8                                 Indemnification.

(a)                                  The Company agrees to indemnify and
reimburse, to the fullest extent permitted by law, each seller of Registrable
Shares, and each of its employees, advisors, agents, representatives, partners,
officers, and directors and each Person who controls such seller (within the
meaning of the Securities Act or the Exchange Act) and any agent or investment
advisor thereof (collectively, the “Seller Affiliates”) (i) against any and all
losses, claims, damages, liabilities and expenses, joint or several (including,
without limitation, attorneys’ fees and disbursements except as limited by
Section 2.8(c)) based upon, arising out of, related to or resulting from any
untrue or alleged untrue statement of a material fact contained in any
registration statement, prospectus or preliminary prospectus or any amendment
thereof or supplement thereto, or any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
not misleading, (ii) against any and all losses, liabilities, claims, damages
and expenses whatsoever, as incurred, to the extent of the aggregate amount paid
in settlement of any litigation or investigation or proceeding by any
governmental agency or body, commenced or threatened, or of any claim whatsoever
based upon, arising out of, related to or resulting from any such untrue
statement or omission or alleged untrue statement or omission, and (iii) against
any and all costs and expenses (including reasonable fees and disbursements of
counsel) as may be reasonably incurred in investigating, preparing or defending
against any litigation, investigation or proceeding by any

15


--------------------------------------------------------------------------------




governmental agency or body, commenced or threatened, or any claim whatsoever
based upon, arising out of, related to or resulting from any such untrue
statement or omission or alleged untrue statement or omission, or such violation
of the Securities Act or Exchange Act, to the extent that any such expense or
cost is not paid under subparagraph (i) or (ii) above; except insofar as any
such statements are made in reliance upon and in strict conformity with
information furnished in writing to the Company by such seller or any Seller
Affiliate for use therein or arise from such seller’s or any Seller Affiliate’s
failure to deliver a copy of the registration statement or prospectus or any
amendments or supplements thereto after the Company has furnished such seller or
Seller Affiliate with a sufficient number of copies of the same.  The
reimbursements required by this Section 2.8(a) will be made by periodic payments
during the course of the investigation or defense, as and when bills are
received or expenses incurred.

(b)                                 In connection with any registration
statement in which a seller of Registrable Shares is participating, each such
seller will furnish to the Company in writing such information and affidavits as
the Company reasonably requests for use in connection with any such registration
statement or prospectus and, to the fullest extent permitted by law, each such
seller will indemnify the Company and its directors and officers and each Person
who controls the Company (within the meaning of the Securities Act or the
Exchange Act) against any and all losses, claims, damages, liabilities and
expenses (including, without limitation, reasonable attorneys’ fees and
disbursements except as limited by Section 2.8(c)) resulting from any untrue
statement or alleged untrue statement of a material fact contained in the
registration statement, prospectus or any preliminary prospectus or any
amendment thereof or supplement thereto or any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading, but only to the extent that such untrue statement or
alleged untrue statement or omission or alleged omission is contained in any
information or affidavit so furnished in writing by such seller or any of its
Seller Affiliates specifically for inclusion in the registration statement;
provided that the obligation to indemnify will be several, not joint and
several, among such sellers of Registrable Shares, and the liability of each
such seller of Registrable Shares will be in proportion to, and, provided,
further, that such liability will be limited to, the net amount received by such
seller from the sale of Registrable Shares pursuant to such registration
statement; provided, however, that such seller of Registrable Shares shall not
be liable in any such case to the extent that prior to the filing of any such
registration statement or prospectus or amendment thereof or supplement thereto,
such seller has furnished in writing to the Company information expressly for
use in such registration statement or prospectus or any amendment thereof or
supplement thereto which corrected or made not misleading information previously
furnished to the Company.

16


--------------------------------------------------------------------------------


(c)           Any Person entitled to indemnification hereunder will (i) give
prompt written notice to the indemnifying party of any claim with respect to
which it seeks indemnification (provided that the failure to give such notice
shall not limit the rights of such Person) and (ii) unless in such indemnified
party’s reasonable judgment a conflict of interest between such indemnified and
indemnifying parties may exist with respect to such claim, permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided, however, that any person
entitled to indemnification hereunder shall have the right to employ separate
counsel and to participate in the defense of such claim, but the fees and
expenses of such counsel shall be at the expense of such person unless (A) the
indemnifying party has agreed to pay such fees or expenses or (B) the
indemnifying party shall have failed to assume the defense of such claim and
employ counsel reasonably satisfactory to such person.  If such defense is not
assumed by the indemnifying party as permitted hereunder, the indemnifying party
will not be subject to any liability for any settlement made by the indemnified
party without its consent (but such consent will not be unreasonably withheld). 
If such defense is assumed by the indemnifying party pursuant to the provisions
hereof, such indemnifying party shall not settle or otherwise compromise the
applicable claim unless (i) such settlement or compromise contains a full and
unconditional release of the indemnified party or (ii) the indemnified party
otherwise consents in writing.  An indemnifying party who is not entitled to, or
elects not to, assume the defense of a claim will not be obligated to pay the
fees and expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party, a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim, in which event the indemnifying party shall be obligated to pay the
reasonable fees and disbursements of such additional counsel or counsels.

(d)           Each party hereto agrees that, if for any reason the
indemnification provisions contemplated by Section 2.8(a) or Section 2.8(b) are
unavailable to or insufficient to hold harmless an indemnified party in respect
of any losses, claims, damages, liabilities or expenses (or actions in respect
thereof) referred to therein, then each indemnifying party shall contribute to
the amount paid or payable by such indemnified party as a result of such losses,
claims, liabilities or expenses (or actions in respect thereof) in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party and the indemnified party in connection with the actions which resulted in
the losses, claims, damages, liabilities or expenses as well as any other
relevant equitable considerations.  The relative fault of such indemnifying
party and indemnified party shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
supplied by such indemnifying party or indemnified party, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.

17


--------------------------------------------------------------------------------




The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 2.8(d) were determined by pro rata allocation (even if
the Holders or any underwriters or all of them were treated as one entity for
such purpose) or by any other method of allocation which does not take account
of the equitable considerations referred to in this Section 2.8(d). The amount
paid or payable by an indemnified party as a result of the losses, claims,
damages, liabilities or expenses (or actions in respect thereof) referred to
above shall be deemed to include any legal or other fees or expenses reasonably
incurred by such indemnified party in connection with investigating or, except
as provided in Section 2.8(c), defending any such action or claim. 
Notwithstanding the provisions of this Section 2.8(d), no Holder shall be
required to contribute an amount greater than the dollar amount by which the net
proceeds received by such Holder with respect to the sale of any Registrable
Shares exceeds the amount of damages which such Holder has otherwise been
required to pay by reason of any and all untrue or alleged untrue statements of
material fact or omissions or alleged omissions of material fact made in any
registration statement, prospectus or preliminary prospectus or any amendment
thereof or supplement thereto related to such sale of Registrable Shares.  No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.  The Holders’
obligations in this Section 2.8(d) to contribute shall be several in proportion
to the amount of Registrable Shares registered by them and not joint.

If indemnification is available under this Section 2.8, the indemnifying parties
shall indemnify each indemnified party to the full extent provided in Section
2.8(a) and Section 2.8(b) without regard to the relative fault of said
indemnifying party or indemnified party or any other equitable consideration
provided for in this Section 2.8(d) subject, in the case of the Holders, to the
limited dollar amounts set forth in Section 2.8(b).

(e)           The indemnification and contribution provided for under this
Agreement will remain in full force and effect regardless of any investigation
made by or on behalf of the indemnified party or any officer, director or
controlling Person of such indemnified party and will survive the transfer of
securities.

2.9           Current Public Information.  With a view to making available to
the Holders the benefits of certain rules and regulations of the SEC that may at
any time permit the sale of securities to the public without registration, the
Company agrees to use its best efforts to:

(a)           make and keep public information available, as those terms are
defined in Rule 144 under the Securities Act, at all times after the effective
date that the Company becomes subject to the reporting requirements of the
Securities Act or the Exchange Act;

18


--------------------------------------------------------------------------------




(b)           file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act
(at any time after it has become subject to such reporting requirements); and

(c)           furnish to any Holder, so long as such Holder owns any Registrable
Shares, upon request by such Holder, (i) a written statement by the Company that
it has complied with the reporting requirements of Rule 144 (at any time after
90 days after the effective date of the first registration statement filed by
the Company for an offering of its securities to the general public), and of the
Securities Act and the Exchange Act (at any time after it has become subject to
such reporting requirements), (ii) a copy of the most recent annual or quarterly
report of the Company and (iii) such other reports and documents of the Company
and other information in the possession of or reasonably obtainable by the
Company as a Holder may reasonably request in availing itself of any rule or
regulation of the SEC allowing a Holder to sell any such securities without
registration.

2.10         No Inconsistent Agreements.  Neither the Company nor any of its
Subsidiaries has entered, as of the date hereof, nor shall the Company or any of
its Subsidiaries, on of after the date of this Agreement, enter into any
agreement with respect to its securities, that would have the effect of
impairing the rights granted to the Holders under this Agreement or otherwise
conflicts with provisions thereof.  Except as set forth on Schedule 2.10,
neither the Company nor any of its Subsidiaries has previously entered into any
agreement granting any registration rights with respect to any of its securities
to any Person that have not been satisfied in full. 

ARTICLE III - TERMINATION

3.1           Termination.  The provisions of this Agreement shall terminate on
seventh anniversary hereof.

ARTICLE IV - MISCELLANEOUS

4.1           Notices.  Any notices or other communications required or
permitted hereunder shall be in writing, and shall be sufficiently given if made
by hand delivery, by telex, by telecopier or registered or certified mail,
postage prepaid, return receipt requested, addressed as follows (or at such
other address as may be substituted by notice given as herein provided):

19


--------------------------------------------------------------------------------




If to the Company:

Geokinetics Inc.

One Riverway,

Suite 2100 Houston,

Texas 77056

Telecopy #: (713) 850-7730

Attention:  David A. Johnston

With copies to (which shall not constitute notice):

Chamberlain, Hrdlicka, White, Williams & Martin

1200 Smith Street, Suite 1400

Houston, Texas 77002

Telecopy #:  (713) 658-2553

Attention:  James J. Spring, III

If to any Holder, at its address listed on the signature pages hereof.

Any notice or communication hereunder shall be deemed to have been given or made
as of the date so delivered if personally delivered; when answered back, if
telexed; when receipt is acknowledged, if telecopied; and five calendar days
after mailing if sent by registered or certified mail (except that a notice of
change of address shall not be deemed to have been given until actually received
by the addressee).

Failure to transmit a notice or communication to a Holder or any defect in it
shall not affect its sufficiency with respect to other Holders.  If a notice or
communication is given or made in the manner provided above, it is duly given,
whether or not the addressee receives it.

4.2           Governing Law.  THIS AGREEMENT, THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT, AND ANY CLAIM OR CONTROVERSY DIRECTLY OR
INDIRECTLY BASED UPON OR ARISING OUT OF THIS AGREEMENT (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY), INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, SHALL IN ALL RESPECTS BE GOVERNED BY AND INTERPRETED,
CONSTRUED AND DETERMINED EXCLUSIVELY IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW THAT WOULD
REQUIRE THE APPLICATION OF THE LAW OF ANY OTHER JURISDICTION.

20


--------------------------------------------------------------------------------




4.3           Jurisdiction.  EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
CONSENTS TO SUBMIT TO THE EXCLUSIVE JURISDICTION OF FEDERAL OR STATE COURT OF
COMPETENT JURISDICTION IN THE SOUTHERN DISTRICT OF NEW YORK AND ANY APPELLATE
COURT THEREFROM, FOR THE RESOLUTION OF ANY AND ALL DISPUTES, CONTROVERSIES,
CONFLICTS, LITIGATION OR ACTIONS ARISING OUT OF OR RELATING TO THIS AGREEMENT
AND THE SUBJECT MATTER HEREOF AND AGREES NOT TO COMMENCE ANY LITIGATION OR
ACTIONS ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE SUBJECT MATTER
HEREOF IN ANY OTHER COURT.

4.4           Successors and Assigns.  Except as otherwise expressly provided
herein, this Agreement shall be binding upon and benefit the Company, each
Holder and their respective successors and assigns.

4.5           Duplicate Originals.  All parties may sign any number of copies of
this Agreement.  Each signed copy shall be an original, but all of them together
shall represent the same agreement.

4.6           Severability.  In case any provision in this Agreement shall be
held invalid, illegal or unenforceable in any respect for any reason, the
validity, legality and enforceability of any such provision in every other
respect and the remaining provisions shall not in any way be affected or
impaired thereby.

4.7           No Waivers; Amendments.

(a)           No failure or delay on the part of the Company or any Holder in
exercising any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy.  The remedies provided for herein are cumulative
and are not exclusive of any remedies that may be available to the Company or
any Holder at law or in equity or otherwise.

(b)           Any provision of this Agreement may be amended or waived if, but
only if, such amendment or waiver is in writing and is signed by the Company and
the Required Holders.

4.8           Negotiated Agreement.  This Agreement was negotiated by the
parties with the benefit of legal representation, and any rule of construction
or interpretation otherwise requiring this Agreement to be construed or
interpreted against any party shall not apply to the construction or
interpretation hereof.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

21


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first written
above.

 

GEOKINETICS INC.

 

 

 

 

 

By:

 /s/ David A. Johnson

 

 

 

David A. Johnson

 

 

President and Chief Executive Officer

 

22


--------------------------------------------------------------------------------


 

AVISTA CAPITAL PARTNERS, L.P.

 

 

 

By: AVISTA CAPITAL PARTNERS GP,
LLC, its general partner

 

 

 

By:

 /s/ Ben Silbert

 

 

Ben Silbert

 

General Counsel

 

 

 

Address:

 

1000 Louisiana Street, Suite 1200

 

Houston, Texas 77002

 

Telecopy: (713) 328-1097

 

Attention: Steve Webster

 

 

 

AVISTA CAPITAL PARTNERS
(OFFSHORE), L.P.

 

 

 

By: AVISTA CAPITAL PARTNERS GP,
LLC, its general partner

 

 

 

By:

 /s/ Ben Silbert

 

 

Ben Silbert

 

General Counsel

 

 

 

Address:

 

1000 Louisiana Street, Suite 1200

 

Houston, Texas 77002

 

Telecopy: (713) 328-1097

 

Attention: Steve Webster

 


--------------------------------------------------------------------------------




 

Copy to:

 

 

 

Weil, Gotshal & Manges LLP,

 

700 Louisiana, Suite 1600

 

Houston, Texas 77002

 

Telecopy: (713) 224-9511

 

Attention: Steve Rubin, Esq.,

 


--------------------------------------------------------------------------------




 

LEVANT AMERICA S.A.

 

 

 

By:

/s/ K. H. Hannan, Jr.

 

 

 

K. H. Hannan, Jr.

 

 

 

Attorney in Fact

 

 

 

 

Colonial Navigation Company, Inc.

 

750 Lexington Ave. 26th Floor

 

New York, New York, 10022

 

Telecopy: 1-212-319-2826

 

Attention: K. H. Hannan, Jr.

 


--------------------------------------------------------------------------------